OPINION — AG — ANY INDIVIDUAL OTHER THAN A BROKER DEALER WHO REPRESENTS A BROKER DEALER OR ISSUER IS EFFECTING OR ATTEMPTING TO EFFECT PURCHASES OR SALES OF SECURITIES ISSUED BY ANY PERSON ORGANIZED AND OPERATING NOT FOR PRIVATE PROFIT BUT EXCLUSIVELY FOR RELIGIOUS, EDUCATIONAL, BENEVOLENT, CHARITABLE, FRATERNAL, SOCIAL, ATHLETIC, OR REFORMATORY PURPOSES, OR AS A CHAMBER OF COMMERCE OR TRADE OR PROFESSIONAL ASSOCIATIONS, MUST BE REGISTERED AS AN AGENT UNDER THE PROVISIONS OF 71 O.S. 1961 1 [71-1]  CITE: 71 O.S. 1961 2 [71-2], 71 O.S. 1961 401 [71-401](A), 71 O.S. 1961 301 [71-301], 71 O.S. 1961 402 [71-402] (JOSEPH MUSKRAT)